Important Information Regarding Federated Money Market Funds PROSPECTUS SUPPLEMENT DATED OCTOBER27, 2008 The U.S.Treasury Department has announced a Temporary Guarantee Program for Money Market Funds (the “Program”). All Federated Money Market Funds are par­ticipating in the Program as of the date of this Supplement. The Federated Money Market Funds are listed below (the “Funds”). WHICH SHAREHOLDERS ARE COVERED UNDER THE PROGRAM? Each Fund’s coverage under the Program is limited to persons who were shareholders of that Fund as of the close of business on September19, 2008 (“Eligible Shareholders”).As the Program is currently structured, if a shareholder was not a shareholder in a Fund on September19th and subsequently purchases shares of that Fund, such shareholder generally will not be an Eligible Shareholder of that Fund. TO WHAT EXTENT ARE ELIGIBLE SHAREHOLDERS COVERED? Eligible Shareholders’ coverage under the Program is limited to the lesser of the followingtwo amounts (their “Eligible Holdings”): (1) their amount invested in the Fund as of the close of business on September19, 2008; or (2) their amount invested in the Fund as of the time the Treasury’s obligation under the Program is triggered. Accordingly, Fund shares acquired by an Eligible Shareholder after September19, 2008, generally are not eligible for coverage under the Program to the extent that an Eligible Shareholder’s balance in that Fund exceeds the amount of the Eligible Shareholder’s Eligible Holdings. WHEN IS TREASURY’S OBLIGATION UNDER THE PROGRAM TRIGGERED? Treasury’s obligation under the Program is triggered only if a Fund’s net asset value (“NAV”) per share falls below $0.995 and remains below $0.995 until the Fund is liquidated. Pursuant to the Guarantee Agreement that a Fund was required to enter into in order to participate in the Program, a Fund generally is required to liquidate within 30days of the date on which its NAV fell below $0.995.
